J-A16001-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :     IN THE SUPERIOR COURT OF
                                          :           PENNSYLVANIA
                 Appellee                 :
                                          :
                    v.                    :
                                          :
WILLIAM COATES, III,                      :
                                          :
                 Appellant                :    No. 247 WDA 2015


          Appeal from the Judgment of Sentence January 13, 2015
             in the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0012614-2013

BEFORE:     SHOGAN, OLSON, and STRASSBURGER,* JJ.

DISSENTING MEMORANDUM BY STRASSBURGER, J.:

                                          FILED: September 28, 2016

      Because I conclude that the facts of this case do not result in Appellant

having waived his issues on appeal, I dissent.     At sentencing, counsel for

Appellant moved to withdraw, and the trial court stated that it would appoint

counsel, and entered an order to that effect two days later. That order was

not filed until five days after that, January 20, 2015.1 Thus, Appellant was

effectively not represented by counsel for at least 7 of the 10 days available

to him for filing timely a post-sentence motion. Accordingly, I conclude that

this situation is sufficiently analogous to the situation in Commonwealth v.



1
  Moreover, appointed counsel from the public defender represents that her
office did not receive notice of this appointment until sometime in early
February.

*Retired Senior Judge assigned to the Superior Court.
J-A16001-16


Leatherby, 116 A.3d 73, 79 (Pa. Super. 2015);2 and constitutes a

breakdown in the workings of the court.      Thus, this Court is permitted to

consider the issues raised in Appellant’s late-filed post-sentence motion.




2
  While certain aspects are distinguishable, the principle in Leatehrby is
applicable here. In that case, “the trial court did not appoint new counsel for
Leatherby in time to preserve his post-sentence rights,” and he “was
effectively abandoned by counsel.” 116 A.3d at 79.




                                     -2-